Case 1:20-cv-02718-TWP-MPB Document 18 Filed 02/11/21 Page 1 of 7 PageID #: 33




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 EMILEE BOWYER,                                          )
                                                         )
                               Plaintiff,                )
                                                         )
                          v.                             )      No. 1:20-cv-02718-TWP-MPB
                                                         )
 LAURIE JOHNSON,                                         )
 KELLY NEECE,                                            )
 ISAAC RANDOLPH,                                         )
                                                         )
                               Defendants.               )

            ENTRY SCREENING AND DISMISSING COMPLAINT
  AND PROVIDING PLAINTIFF AN OPPORTUNITY TO SHOW CAUSE OR AMEND

        Plaintiff Emilee Bowyer is an inmate at the Indiana Women's Prison ("IWP"). Ms. Bowyer

 filed her complaint on October 16, 2020. See dkt. 1. Because Ms. Bowyer is a "prisoner" as defined

 by 28 U.S.C. § 1915(A)(c), this Court has an obligation under 28 U.S.C. § 1915A(a) to screen her

 complaint.

                                            I. Screening Standard

        Pursuant to 28 U.S.C. § 1915A(b), the Court must dismiss the complaint if it is frivolous

 or malicious, fails to state a claim for relief, or seeks monetary relief against a defendant who is

 immune from such relief. In determining whether the complaint states a claim, the Court applies

 the same standard as when addressing a motion to dismiss under Federal Rule of Civil Procedure

 12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017). To survive dismissal,

        [the] complaint must contain sufficient factual matter, accepted as true, to state a
        claim for relief that is plausible on its face. A claim has facial plausibility when the
        plaintiff pleads factual content that allows the court to draw the reasonable
        inference that the defendant is liable for the misconduct alleged.
Case 1:20-cv-02718-TWP-MPB Document 18 Filed 02/11/21 Page 2 of 7 PageID #: 34




 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints such as that filed by the plaintiff

 are construed liberally and held to "a less stringent standard than pleadings drafted by lawyers."

 Cesal, 851 F.3d at 720.

                                        II. The Complaint

        Ms. Bowyer names the following Indiana Department of Correction ("IDOC") employees

 as defendants in her complaint: (1) IWP Warden Laurie Johnson; (2) IWP Major Kelly Neece; and

 (3) Offender Grievance Manager, Isaac Randolph. Dkt. 1. Ms. Bowyer alleges that since March

 2020 IWP has been on lockdown due to COVID-19. Id. at 2. This lockdown, "implemented by

 Warden Laurie Johnson [and] Major Kelly Neece" has included that inmates be confined to their

 cells "24 hours per day, 7 days a week." Id. Ms. Bowyer alleges that while confined to their cells,

 inmates do not have access to running water or a toilet and must rely on staff to unlock the door

 each time to allow them bathroom breaks. Id. Due to "low-staffing," Ms. Bowyer states that these

 breaks can take several hours which has caused "many offenders" to urinate or defecate on

 themselves or in bowls or trash bags in their cells. Id. She also contends that inmates do not have

 regular access to showers, laundry facilities, phones, recreation movements, or religious services.

 Id.

        Ms. Bowyer alleges that on May 28, 2020, an updated dayroom schedule was put in place

 that allowed inmates access during two different time periods each day. Id. This schedule

 continued for five months but beginning again on October 9, 2020, full lockdown was again

 initiated. Id. Ms. Bowyer references two grievances she filed in July 2020 regarding the dayroom

 schedule because she was "continually missing" accessibility to the dayroom due to her job at the

 facility. Id. at 3. Missing these intervals prevented her from using the phone, the microwave,




                                                 2
Case 1:20-cv-02718-TWP-MPB Document 18 Filed 02/11/21 Page 3 of 7 PageID #: 35




 watching the news, or participating in other dayroom activities. Id. Ms. Bowyer's grievances were

 denied by Major Neece and Warden Johnson, and Isaac Randolph denied her appeal. Id.

         Ms. Bowyer contends that the restrictions at IWP "are above and beyond what any other

 IDOC facility is experiencing" and that as a medium to low risk offender she is "being unjustly

 subjected to the restrictions that are meant to be imposed on high-risk offenders." Id. at 3-4. Ms.

 Bowyer alleges that "[u]nlike male inmates, female inmates are denied the opportunity to be

 housed in an institution that reflects [their] degree of security risk." Id. at 3. She asserts that the

 limited movement from lockdown and the new scheduling causes "severe psychological, spiritual,

 physical, and emotional stress on [the inmates'] minds and bodies." Id. at 4.

         Ms. Bowyer seeks injunctive relief in the form of the dayroom hours being restored to what

 was in effect prior to COVID-19, that female offenders be housed under the same rules as men

 according to security status, and that doors remain unlocked to allow inmates independent access

 to the restroom. Id. at 5.

                                      III. Discussion of Claims

         The Court construes Ms. Bowyer's claims as those that pertain to the conditions of her

 confinement. Pursuant to the Eighth Amendment, prison officials have a duty to provide humane

 conditions of confinement, meaning, they must take reasonable measures to guarantee the safety

 of the inmates and ensure that they receive adequate food, clothing, shelter, and medical care.

 Farmer v. Brennan, 511 U.S. 825, 834 (1994). To state a claim under the Eighth Amendment, a

 plaintiff must allege facts sufficient to support a claim that the "conditions of [her] confinement

 resulted in the denial of the minimal civilized measure of life's necessities, and that the defendants

 were deliberately indifferent to the conditions in which [she] was held." Gruenber v. Gempeler,

 697 F.3d 573, 579 (7th Cir. 2012) (internal quotations omitted).



                                                   3
Case 1:20-cv-02718-TWP-MPB Document 18 Filed 02/11/21 Page 4 of 7 PageID #: 36




         The overarching problem with the plaintiff's complaint is that she does not allege that she

 has suffered any compensable injury as a result of the restrictions implemented by the facility in

 response to the pandemic. Section 1983 allows for recovery only by a "party injured" by a

 "deprivation of any rights, privileges, or immunities secured by the Constitution and laws." 42

 U.S.C. § 1983; see also Armstrong v. Daily, 786 F.3d 529, 553 (7th Cir. 2015) (a plaintiff must

 "establish one of the necessary elements of a constitutional tort: that the officer's act . . . cause any

 injury.") (internal quotation omitted).

         Ms. Bowyer generally states that inmates had to rely on staff to allow them access to the

 restroom, and this caused "many offenders" to have accidents in their cells. "Adequate food and

 facilities to wash and use the toilet are among the minimal civilized measure of life's necessities,

 that must be afforded prisoners." Jaros v. Ill. Dep't of Corr., 684 F.3d 667, 670 (7th Cir. 2012)

 (internal quotation omitted). However, Ms. Bowyer does not allege that she was personally denied

 any request to use the restroom or that she was forced to eliminate bodily waste inside her cell.

 Similarly, Ms. Bowyer says that inmates did not have "regular access" to showers or laundry

 facilities but does not allege that she was ever denied any requests to shower or do laundry for

 prolonged periods of time. The Court notes that the updated dayroom schedule Ms. Bowyer

 attached at docket 1-1 references that the IWP had a dayroom schedule which allowed the

 opportunity for restroom breaks that was "in addition to the shower, laundry, and restroom break

 schedule."

         Ms. Bowyer states generally that inmates did not receive "recreation movements" or

 religious services. While the Seventh Circuit has "recognized that lack of exercise can rise to a

 constitutional violation" when an inmate's movement is restricted to the point where her health is

 threatened, it has also made clear that not all restrictions on exercise violate the Constitution. Smith



                                                    4
Case 1:20-cv-02718-TWP-MPB Document 18 Filed 02/11/21 Page 5 of 7 PageID #: 37




 v. Dart, 803 F.3d 304, 309-10 (7th Cir. 2015). Ms. Bowyer's complaint does not contain factual

 allegations that tell how and to what extent her movement had been restricted. For example,

 according to her complaint, Ms. Bowyer was not restricted from working in the commissary, being

 able to eat in the chow hall, or being able to observe the dayroom schedule intervals when they did

 not conflict with her work schedule. Likewise, Ms. Bowyer has not pled factual allegations to

 show how and to what extent she was deprived of religious services.

        Rather, the crux of Ms. Bowyer's complaint with factual allegations specific and individual

 to her involve the subject matter of her offender grievances regarding the dayroom hours. Dkt. 1-

 1. Because Ms. Bowyer worked in the commissary on certain days and those work hours

 overlapped with the intervals that the dayroom was accessible, she was unable to utilize the

 dayroom on those days. Ms. Bowyer states that this "happens quite frequently" and during those

 times she could not use the phone, microwave, or television. Id. As it pertains to the Eighth

 Amendment, "[l]ife's necessities include shelter, heat, clothing, sanitation, and hygiene items."

 Morris v. Ley, 331 F. App'x 417, 420 (7th Cir. 2009) (citing Gillis v. Litscher, 468 F.3d 488, 493

 (7th Cir. 2006)). Limitations on her access to phones, microwave, or television do not implicate

 deprivation of life's necessities or alone constitute a constitutional violation.

        Further, Ms. Bowyer's placement in temporary lockdown due to the facility's measures to

 prevent the spread of COVID-19 does not violate due process rights. "Classifications of inmates

 implicate neither liberty nor property interests . . . ." Lucien v. Fano, 427 U.S. 215 (1976)).

 Additionally, "Section 1983 protects against 'constitutional violations, not violations of . . .

 departmental regulation and . . . practices.'" Estate of Simpson v. Gorbett, 863 F.3d 740, 746 (7th

 Cir. 2017) (quoting Scott v. Edinburg, 346 F.3d 752, 760 (7th Cir. 2003)). To the extent that she

 alleges that male prisoners are classified differently based on security status, she fails to allege



                                                    5
Case 1:20-cv-02718-TWP-MPB Document 18 Filed 02/11/21 Page 6 of 7 PageID #: 38




 sufficient facts to plausibly infer that the defendants intentionally discriminated against her

 because she is female by setting up this response to the COVID-19 pandemic. See McCauley v.

 City of Chi., 671 F.3d 611 (7th Cir. 2011) (discussing elements of equal protection claims).

        Because the Court has been unable to identify a viable claim, the complaint is subject to

 dismissal.

                            IV. Opportunity to Show Cause or Amend

        The dismissal of Ms. Bowyer's complaint will not lead to the dismissal of the action at

 present. Instead, Ms. Bowyer shall have through March 10, 2021, to show cause why the action

 should not be dismissed for failure to state a claim upon which relief can be granted or file an

 amended complaint that cures the deficiencies identified above. See Tate v. SCR Med. Trans., 809

 F.3d 343, 346 (7th Cir. 2015) ("We've often said that before dismissing a case under 28 U.S.C. §

 1915(e)(2)(B)(ii) a judge should give the litigant, especially a pro se litigant, an opportunity to

 amend his complaint.").

        An amended complaint will completely replace the original complaint. See Beal v. Beller,

 847 F.3d 897, 901 (7th Cir. 2017) ("For pleading purposes, once an amended complaint is filed,

 the original complaint drops out of the picture."). Therefore, it must set out every defendant, claim,

 and factual allegation Ms. Bowyer wishes to pursue in this action and identify which defendants

 are responsible for each alleged constitutional violation. It must also have the proper case number,

 1:20-cv-02718-TWP-MPB, and the words "Amended Complaint" on the first page. If Ms. Bowyer

 files an amended complaint, it will be screened pursuant to 28 U.S.C. § 1915A(b). If she fails to

 do so, this action will be dismissed without further notice for failure to state a claim upon which

 relief can be granted.




                                                   6
Case 1:20-cv-02718-TWP-MPB Document 18 Filed 02/11/21 Page 7 of 7 PageID #: 39




        The clerk shall update the docket to reflect that although Ms. Bowyer is confined at the

 Indiana Women's Prison, offender mail is to be sent to 727 Moon Road, Plainfield, IN 46168.

        IT IS SO ORDERED.

        Date:    2/11/2021




 Distribution:

 EMILEE BOWYER
 262506
 –INDIANA WOMEN'S PRISON
 Inmate Mail/Parcels
 727 MOON ROAD
 PLAINFIELD, IN 46168




                                               7
